Fourth Court of Appeals
                                                San Antonio, Texas
                                                       December 2, 2015

                                                      No. 04-15-00481-CV

                                 JOERIS GENERAL CONTRACTORS, LTD.,
                                              Appellant

                                                              v.
                                                           Rolando s
                                                      Rolando CUMPIAN,
                                                           Appellee

                          From the 285th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013-CI-14392
                                Honorable Stephani A. Walsh, Judge Presiding

                                                          ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 22, 2016.

                                                                                    PER CURIAM

      ATTESTED TO:           ____________________________
                             KEITH E. HOTTLE
                             CLERK OF COURT


cc:              David B. Gaultney                                   Marcella A. Della Casa
                 MehaffyWeber, P.C.                                  Thornton Biechlen Reynold & Guerra
                 823 Congress Avenue, Suite 200                      100 N.E. Loop 410, Suite 500
                 Austin, TX 78701                                    San Antonio, TX 78216

                 Thad D. Spalding                                    Richard Scott Westlund
                 Kelly, Durham & Pittard, LLP                        KETTERMAN, ROWLAND & WESTLUND
                 P.O. Box 224626                                     16500 San Pedro, Suite 302
                 Dallas, TX 75222                                    San Antonio, TX 78232

                 Dinah L. Gaines
                 Staff Attorney
                 Bexar County Civil District Courts
                 100 Dolorosa, Ste. 1.10
                 San Antonio, TX 78205